DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 4/7/2021 has been entered. Amended Claims 1, 4, 6 and 17 have been noted. The amendment has overcome the 112(b) rejections previously set forth - those 112(b) rejections have been withdrawn accordingly. Claims 1-20 are currently pending. 
	 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa et al. (US 2011/0039221 A1) (hereinafter “Hanzawa”) in view of Kreider et al. (US 3,698,698) (hereinafter “Kreider”). 
	Regarding Claim 1, Hanzawa teaches of a refractory article (see Fig. 10B), comprising:
	a support structure (16) (see Fig. 10B) comprising: 

		a first plurality of posts (vertical posts (17) on the left hand side of Fig. 10B);
		a second plurality of posts (vertical posts (17) on the right hand side of Fig. 10B) substantially parallel with the first plurality of posts (see Fig. 10B); and 
		a plurality of shelves (1) spanning between the first plurality of posts and the second plurality of posts (see at least [0114], Figs. 1, 10B and 11);
		wherein the plurality of supporting shelves are spaced apart from one another along the height H of the support structure (see Fig. 10B) and at least one of the supporting shelves (such as the top most shelf of the support structure as shown in Fig. 10B) is positioned between 0 to 0.3H or positioned between 0.7H to H (as can be observed in Fig. 10B, the top most shelf is positioned directly adjacent to the very top of the support structure (which is at a height of 1H) and is accordingly well within the claimed range of 0.7H to 1H).
	Hanzawa fails to explicitly teach that the first plurality of posts are coupled by a first member that extends through an aperture of each of the plurality of first posts, that the second plurality of posts are coupled by a second member that extends through an aperture of each of the plurality of second posts, that the first member is not in direct contact with the plurality of supporting shelves and that the second member is not in direct contact with the plurality of supporting shelves.
	Kreider discloses a relatable fixture for heating furnaces (see Fig. 1 and Abstract) that comprises a first plurality of posts (the two end posts (11) and central post (12) that are disposed on the left hand side of Fig. 1) that are coupled by a first member (central element (15) shown on the left hand side of Fig. 1) that extends through an aperture of each of the plurality of first posts (see at least Col. 2 and Figs. 1, 4) and a second plurality of posts (the two end posts (11) and central post (12) that are disposed on the right hand side of Fig. 1) that are coupled by a second member (central element (15) shown on the right hand side of Fig. 1) that extends through an aperture of each of the plurality of second posts (see 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the refractory article taught by Hanzawa by configuring first and second members to extend through respective apertures of the first and second plurality of posts based on the teachings of Kreider. Doing so would have secured each plurality of posts together which would have reinforced the entire refractory article. Note that such modification would have necessarily resulted in a first and second member as claimed wherein the first and second member would not be in direct contact with the plurality of supporting shelves since each respective member would be disposed through the center of each respective post (as taught by Kreider) and would be distinct from the existing offset means (18) for holding the shelves taught by Hanzawa (see Figs. 10B and 11 of Hanzawa). 

	Regarding Claim 2, Kreider also teaches that each of the first and second members extends in a substantially horizontal direction (see at least Fig. 1 and the rejection for Claim 1).

	Regarding Claim 4: Hanzawa and Kreider both teach that the first plurality of posts and the second plurality of posts comprise discrete posts (see at least Fig. 10B of Hanzawa, Fig. 1 of Kreider and the rejection for Claim 1 and note that the limitation “discrete posts” is being interpreted as individual posts that are not integral with one another), and Kreider teaches that the aperture of each discrete 

	Regarding Claim 6, Hanzawa also teaches that each of the first and second plurality of posts consists of a monolithic piece (see at least Figs. 10B and 11 and note that each post is its own monolithic piece).

	Regarding Claim 7, Hanzawa and Kreider teach the refractory article of Claim 1 (see rejection for Claim 1), but Hanzawa only teaches of three post on each side as opposed to four (see Fig. 10B).  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of post on each side such that four would be present instead of two since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Hanzawa teaches of a first plurality of posts and a second plurality of posts (three on each side - see Fig. 4) - thus the general conditions of the claim are disclosed in the prior art. The number of posts on each side is a result effective variable that is readily changeable in the apparatus taught by Hanzawa. Merely increasing the number of posts on each side to achieve the predictable result of enhancing support and/or increasing storage area would have been readily achievable by, and obvious to, one of ordinary skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of post on each side of the combined apparatus such that four would be present instead of three, as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 8, Hanzawa also teaches of a plurality of support shoes (support shoes that each post is disposed within as shown in Fig. 10B) that each post fits into (see at least Fig. 10B). Since each post fits into its own shoe, it necessarily follows that each of the eight total posts would fit into their own shoe (see Fig. 10B and the rejection for Claim 7 above). 

	Regarding Claim 10, Hanzawa also teaches of a plurality of support members (18) (see Fig. 10B) creating a plurality of support levels in the refractory article (levels that each member (1) is disposed on as shown in Fig. 10B), wherein the plurality of support shelves (1) are disposed on the plurality of the support members (see at least [0114] and Fig. 10B).



	Regarding Claims 9, 12, 15 and 16: Hanzawa and Kreider teach the refractory article of each of Claims 1 and 11 (see the rejections for Claims 1 and 11) but fail to explicitly teach of the range of parameters claimed in each of Claims 9, 12, 15 and 16. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the parameters of the support structure to ranges that are within those claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

	In the instant case, Hanzawa and Kreider teach of all of the structure claimed in each of Claims 9, 12, 15 and 16 - namely first and second members with a length, an ability to support some amount of weight, a height to width ratio and a solid to open volume ratio (see at least Fig. 10B of Hanzawa, Fig. 1 of Kreider and the rejection for Claim 1 above). All of these parameters are result effective variables that would have been readily changeable in the combined apparatus to alter the relative size and/or shape of 

Regarding Claim 17, Hanzawa teaches of a refractory article (see Fig. 10B), comprising:
	a support structure (16) (see Fig. 10B) comprising: 
	a height H (the vertical height of element (16) as shown in Fig. 10B);
		a first plurality of posts (vertical posts (17) on the left hand side of Fig. 10B);
		a second plurality of posts (vertical posts (17) on the right hand side of Fig. 10B) substantially parallel with the first plurality of posts (see Fig. 10B); and 
a plurality of support members (18), each supported by one of the first plurality of posts and one of the second plurality of posts, wherein the plurality of support members create a plurality of support levels along a direction of the height, H, of the support structure (see at least [0114] and Figs. 10B, 11).  
	Hanzawa fails to explicitly teach that the first plurality of posts are coupled by a first member positioned between 0.3H and 0.7H that extends through an aperture of each of the plurality of first posts, that the second plurality of posts are coupled by a second member positioned between 0.3H and 0.7H that extends through an aperture of each of the plurality of second posts, that the first member is 
	Kreider discloses a relatable fixture for heating furnaces of a height H (see Fig. 1 and Abstract) that comprises a first plurality of posts (the two end posts (11) and central post (12) that are disposed on the left hand side of Fig. 1) that are coupled by a first member (central element (15) shown on the left hand side of Fig. 1) positioned between 0.3H and 0.7H (see Fig. 1 and note that the first member is positioned at approximately the middle of the fixture or approximately 0.5H) that extends through an aperture of each of the plurality of first posts (see at least Col. 2 and Figs. 1, 4) and a second plurality of posts (the two end posts (11) and central post (12) that are disposed on the right hand side of Fig. 1) that are coupled by a second member (central element (15) shown on the right hand side of Fig. 1) positioned between 0.3H and 0.7H (see Fig. 1 and note that the second member is positioned at approximately the middle of the fixture or approximately 0.5H) that extends through an aperture of each of the plurality of second posts (see at least Col. 2 and Figs. 1, 4). Kreider teaches that it is advantageous to use first and second members that extend through respective apertures of the first and second plurality of posts because they effectively “secure” each plurality of posts together which reinforces the entire fixture (see at least Col. 2 lines 18-54 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the refractory article taught by Hanzawa by configuring first and second members to extend through respective apertures of the first and second plurality of posts based on the teachings of Kreider. Doing so would have secured each plurality of posts together which would have reinforced the entire refractory article. Note that such modification would have necessarily resulted in a first and second member as claimed wherein the first and second member would be positioned between 0.3H and 0.7H (since they would be positioned at approximately 0.5H as taught by Kreider) and would not be in direct contact with the plurality of supporting members since each 

	Regarding Claim 18, Kreider also teaches that the first member is disposed within an aperture of each of the first plurality of posts and that the second member is disposed within an aperture of each of the second plurality of posts (see at least Col. 2, Figs. 1 and 4, the rejection for Claim 17 above and note that the combination of Hanzawa and Kreider would necessarily comprise apertures in each post to accommodate each of the first and second members as claimed). 

	Regarding Claim 19, Kreider also teaches that at least one of the first and second members moves freely longitudinally within apertures of the first or second plurality of posts (See at least Col. 2, Figs. 1 and 4, the rejection for Claim 17 above and note that the limitation “at least one of the first and second members moves freely longitudinally within apertures of the first or second plurality of posts” is being interpreted as a functional language limitation that a prior art apparatus must be merely capable of doing to fulfill. In the instant case, Kreider teaches that each of the first and second members move freely longitudinally within apertures of the first or second plurality of posts during at least assembly (as is evident from at least Col. 2 and Figs. 1, 4). Thus, the first and second members taught by Kreider (which would be a part of the combined apparatus (as is presented in the rejection for Claim 17 above)) are clearly capable of moving freely longitudinally within apertures of the first or second plurality of posts and accordingly meet the functional language limitations of the claim as claimed. Therefore, the combination of Hanzawa and Kreider meets the limitations of Claim 19 as claimed.).  

	Regarding Claim 20, Kreider also teaches of a plurality of third members (top most members (18) with respect to Fig. 1) positioned at a relative height of between 0.7H and 1H (see Fig. 1 and note .  

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa and Kreider further in view of Irwin (US 4,487,579).
	Regarding Claims 3 and 5: Hanzawa and Kreider teach the refractory article of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that each of the first and second members is generally hollow and that the first and second plurality of posts are generally hollow. However, it is known in the art to make elements of this type hollow.
	Irwin discloses a relatable refractory article comprising a support structure (see Abstract and Figs. 1-4). The support structure comprises first and second sets of vertical posts in addition to horizontal support members that couple each set of vertical posts (see at least Col. 3-5 and Figs. 1-5). Irwin teaches of making each of the vertical posts and horizontal support members hollow because doing so reduces the overall weight of the support structure (see at last Col. 1 line 59 - Col. 2 line 38 and Figs. 1-5).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the refractory article taught by Hanzawa and Kreider by making . 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzawa and Kreider further in view of Turner et al. (US 5,836,760) (hereinafter “Turner”).
	Regarding Claims 13 and 14, Hanzawa and Kreider teach the refractory article of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that the first and second members in addition to the first and second plurality of posts comprise nitrogen bonded silicone carbide. However, nitrogen bonded silicone carbide is well known in the art. 
	Turner discloses a relatable refractory article (see Figs. 4, 5) that comprises a first plurality of posts (vertical posts (1) on the right hand side of Fig. 4 that comprise elements (99) as shown in Fig. 5) coupled by a first member (central horizontal elongated member shown on the right hand side of Fig. 4 that is coupling the first plurality of posts - i.e. lower member 8a) in addition to a second plurality of posts (vertical posts (1) on the left hand side of Fig. 4 that comprise elements (99) as shown in Fig. 5) that are coupled by a second member (central horizontal elongated member shown on the left hand side of Fig. 4 that is coupling the second plurality of posts - i.e. lower member 8b) (see at least Figs. 4 and 5). Turner teaches that the first and second members in addition to the first and second plurality of posts comprise nitrogen bonded silicone carbide and teaches that it is advantageous to form these members out of nitrogen bonded silicone carbide because nitrogen bonded silicone carbide is a “refractory” material that is ideal for high temperature kiln environments (see at least Col. 4 lines 27-56 and Figs. 4, 5). 
. 

Response to Arguments
The arguments filed 4/7/2021 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Forse (US 1,969,126) is considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        5/7/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762